 Case 1:20-cv-00202-IMK Document 17 Filed 12/01/20 Page 1 of 1 PageID #: 97



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

THE ESTATE OF IMOGENE RIDENOUR,
by Executrix Billi Jo Volek, and
BILLI JO VOLEK,

              Plaintiffs,

v.                                            CIVIL ACTION NO. 1:20cv202
                                                   (Judge Keeley)

G. RUSSELL ROLLYSON, JR.,
Deputy Commissioner of Delinquent and
Nonentered Lands of Marion County, WV,
in his official and personal capacities, and
WONDERFULLY WILD LLC,

              Defendants.

                     ORDER RESCHEDULING STATUS CONFERENCE

       For good cause, the Court RESCHEDULES the telephone status

conference     in     this   case    from   Thursday,   December   3,   2020   to

Wednesday, December 2, 2020 at 1:00 P.M. The Court and the parties

will    use    the    call-in       information   previously   circulated      by

Plaintiffs’ counsel.

       It is so ORDERED.

       The Court directs the Clerk to transmit copies of this Order

to counsel of record.

DATED: December 1, 2020

                                        /s/ Irene M. Keeley
                                        IRENE M. KEELEY
                                        UNITED STATES DISTRICT JUDGE
